FILED
                                                     DECEMBER 19, 2017
                                                   In the Office of the Clerk of Court
                                                 WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Marriage of             )          No. 34589-1-111
                                             )
SHEILA KAY PETERSON,                         )
                                             )
                      Respondent,            )
                                             )          UNPUBLISHED OPINION
      and                                    )
                                             )
MELISSA JADE PETERSON,                       )
                                             )
                      Appellant.             )

      PENNELL, J. -    Melissa Peterson appeals a Walla Walla County Superior Court

order denying her motion for relief from court orders pertaining to child custody and a

restraining order. We dismiss the appeal as moot.
No. 34589-1-111
In re Marriage ofPeterson


                                          FACTS

       In April 2014, a Umatilla County, Oregon court issued a judgment of dissolution

of marriage as to Sheila and Melissa Peterson. The judgment included a parenting plan

for the couple's child. Although the parenting plan designated Sheila Peterson as the

primary residential parent, the parties largely shared custody. Under the terms of the

parenting plan, Melissa Peterson was to receive nearly 100 overnight visits with her child

per year.

       Shortly after the parties' separation, Sheila Peterson moved to Walla Walla

County, Washington. Conflict soon arose. In November 2014, Sheila Peterson filed a

motion in Walla Walla County Superior Court seeking: (1) modification of the Oregon

parenting plan, (2) a temporary restraining order against Melissa as to her and the child,

and (3) an order requiring Melissa Peterson undergo a psychological evaluation.

       The Walla Walla County Superior Court issued a temporary protection order

favoring Sheila Peterson. The order was extended numerous times. The order limited

Melissa Peterson's contact with her child to supervised visitation only. It also required

Melissa Peterson to surrender her firearms.

       Throughout 2015 and the first half of 2016, the parties proceeded as if the superior

court in Walla Walla was the appropriate court to modify the Oregon parenting plan.



                                              2
No. 34589-1-III
In re Marriage ofPeterson


       In May 2016, Melissa Peterson filed a motion to dismiss, vacate orders, and recuse

the superior court judge. She argued the Washington courts lacked subject matter

jurisdiction pursuant to the Uniform Child Custody Jurisdiction and Enforcement Act

(UCCJEA), chapter 26.27 RCW.

       On June 22, 2016, the Walla Walla court denied Melissa Peterson's motion.

However, the court noted it would conference with the Umatilla County Circuit Court to

determine if the matter should be returned to Oregon. On July 18, Melissa Peterson filed

a motion for discretionary review of the Walla Walla order denying her motion to dismiss,

vacate and recuse.

       The Walla Walla and Umatilla courts conferenced during September 2016. On

October 5, the Walla Walla court entered an order transferring the parties' case to

Oregon. Shortly thereafter, on October 19, the Umatilla court entered an order retaining

exclusive, continuing jurisdiction over this case, making the original Oregon parenting

plan controlling, and ordering the parties to resume following it. The Umatilla court

addressed the prior Walla Walla orders as follows: "All Washington orders or judgments

entered in Walla Walla Superior Court, Case No. 14-3-00284-4, were entered in violation

of Oregon's exclusive, continuing jurisdiction, and are therefore void." Clerk's Papers

(CP) at 1340.



                                             3
No. 34589-1-111
In re Marriage ofPeterson


       Although the Walla Walla case had already been transferred and its orders

declared void, the Walla Walla court entered one additional order on November 10, 2016,

entitled "Supplemental Order Transferring Case." CP at 1374. The order noted that costs

pertaining to the transfer of the parties' case from Walla Walla to Umatilla would be

determined by the court in Oregon.

       Based on the Walla Walla court's transfer order, Melissa Peterson's motion for

discretionary review was converted to an appeal as of right. The matter was then

submitted to a panel of this court after oral argument.

                                         ANALYSIS

       Developments subsequent to Melissa Peterson's July 2016 motion for

discretionary review render this case moot.

       Melissa Peterson is no longer aggrieved by any orders issued out of Walla Walla

County Superior Court, under cause number 14-3-00284-4. The Walla Walla case was

transferred to Umatilla County on October 5, 2016. That order was not appealed and is

therefore final. Once the transfer was in place, Umatilla became the sole entity

empowered to remedy erroneous orders issued out of Walla Walla. It then acted on this

authority and provided Melissa Peterson with full relief from all Walla Walla court

orders, including the order at issue in this appeal.



                                               4
No. 34589-1-III
In re Marriage of Peterson


       Melissa Peterson claims she remains aggrieved because the Walla Walla court has

refused to recognize the effect of the Umatilla order. We disagree with this

characterization of the record. Although Walla Walla issued an order regarding costs that

postdated the Umatilla order, the Walla Walla order did not challenge Oregon's

jurisdiction or the validity of the Umatilla order. Instead, the Walla Walla order

maintained that the case had been transferred to Oregon as of October 5, 2016, and that,

given the transfer, any determination regarding transfer costs would need to be resolved

in Oregon.

       The Umatilla County court has fully resolved the parties' dispute. We are unable

to provide any further effective relief. This case is therefore moot and dismissal

warranted. See Blackmon v. Blackmon, 155 Wn. App. 715, 719-20, 230 P.3d 233 (2010).

Contrary to Melissa Peterson's arguments, our dismissal will not somehow reinstate the

Walla Walla court orders. The reason this case is moot is that the Walla Walla orders

have been voided. They cannot, therefore, be reinstated.

       While we will sometimes review the legal merits of a moot case based on

substantial public interests, In re Marriage ofIrwin, 64 Wn. App. 38, 59,822 P.2d 797

( 1992), no such interests are implicated here. The Oregon court has fully resolved the

parties' dispute regarding UCCJEA jurisdiction. Further input from our court is


                                             5
No. 34589-1-111
In re Marriage ofPeterson


unwarranted.

                                       CONCLUSION

         This appeal is dismissed as moot. All orders issued in Wall a Wall a County

Superior Court, cause number 14-3-00284-4, are void and have no legal force or effect.

Because there is no prevailing party to this appeal, each side shall bear its own fees and

costs.

         A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                            Pennell, J.
WE CONCUR:




                                               6